Case 2:18-cv-02472-WBV-DMD Document 103-10 Filed 02/11/19 Page 1 of 4

‘tt me “1 AMIS

Hale. ATKINS “a

CIVIL DISTRICT COURT FOR THE Parnas ORANG ¢ it e
STATE OF LOUISIANA 402 CIVIL COURTS GUILOLN . ‘

424 LOYOLA AVENUE - aoa: i 4

no. (3 7 (US) 2 NEW areas DIVISION .
DAMIAN LABEAUD, SABRINA RANDOLPH AND JAMARA LEWIS

VERSUS CTION 1 6

THE HERTZ CORPORATION (in its capacity as a self-insured sumanengn ON]
motorist carrier) AND HERTZ VEHICLES LLC (in its capaxity nem-selfjinsuxed un-
insured/under-insured motorist carrien sora: 599695

 

Xe oe FP lAt(STAT

PRICE PAID BAL

ant \ DEPUTY CLERK
PETITION FOR DAMAGES

PETITION FOR DANAGES
The Petition of DAMIAN LABEAUD, SABRINA RANQOLPH AND JAMARA 4.4

 

 

LEWIS, persons of the full age of majority and residents of te Parish of Orleans, State of

$ 24,00 4 24.00 $ 0.00
Louisiana, respectfully represents: THDIGENT LEGAL FEE
L $19.00 $ = 10.00 $ = 0.00

BUILOING FUND FEE
M end in is:
ade defendants herein i ; 25 on) 25.00 4 0.00

way

THE HERTZ CORPORATION (in its capacity as a selPiiisur6tt-fiih-insured/under-
0.50 $ 0.50 % 9.00

insured motorist carrier), a domestic/foreign corporation authorized to do and doin; ing business
REQUEST FOR TRIAL BY JU

in the State of Louisiana; and t 780.00 $ 720.00 0.00

PREHE COURT - PROCESSING FEE
HERTZ VEHICLES LLC (in its capacity as a self fnsure uneansure linder-
$ 10.90 $ 10.00 ¢ 0.00
insured motorist carrier), a domestic/foreign corporation authorized.ta-do.and.doing-business.

. «os : 2s :
in the State of Louisiana; and TOTAL PAID CASE + 20151137 $1294.00

IL RECEIPT TOTAL $17294.00
Defendants are liable and indebted unto Petitioners for sudHWHhiiGew’ Hs fre HedBonable in
the premises, including past physical pain and suffering, future ph¥siGaPfafn"and suffering, past,
present, and future mental pain and suffering, past, present, and future ntedivuFexpenses;-loss-of
Chack #137780 Amt. $11294.00
past and future earnings, loss of future earning capacity, past and future loss of enjoyment of life,
permanent disability to the body, Joss of consortium, and penalties and attorneys’ fees together

with legal interest thereon from date of judicial demand until paid, and for all costs of these

proceedings, for the following to-wit:

EXHIBIT

J

   
Case 2:18-cv-02472-WBV-DMD Document 103-10 Filed 02/11/19 Page 2 of 4

EQ ae

Ill.

On or about December 5, 2014, an accident occurred at or near the intersection of
Almonaster Avenue and Comus Court in the Parish of Orleans, State of Louisiana, wherein the
vehicle ownéd and operated by JOHN DOE failed to yield and struck the rear passenger side of
the vehicle owned by THE HERTZ CORPORATION AND/OR HERTZ VEHICLES LLC
and operated by ULES LABEAUD, wherein DAMIAN LABEAUD, SABRINA RANDOLPH
AND JAMARA LEWIS were guest passengers.

Iv,

The sole and proximate cause of the above-referenced accident was the negligence and
fault of the unknown driver, JOHN DOE, which is attributed to, but not limited to, the following
non-exclusive particulars:

a) Failure to yield;

b) Disregarding a traffic control;

c) Careless operation;

d) Failure to see what he should have seen;

e) Failure to keep a good and careful lookout;

f) Driving at an excessive rate of speed or at a speed greater than was reasonable
and prudent under the circumstances;

g) Failure to maintain a safe distance from other vehicles;

h) Operating his vehicle in a careless and reckless manner without regard for the
safety of others;

i) Failure to maintain reasonable and proper contro] of the vehicle which he was
operating;

j) Failure to follow the customary rules of the road of the State of Louisiana, which
tules are specifically pled herein as though copied in extenso; and

k) Any and all other acts of negligence which may be proven at the trial of this
matter,

V.

‘

As a result of the subject accident and negligence of the above-referenced unknown
Case 2:18-cv-02472-WBV-DMD Document 103-10 Filed 02/11/19 Page 3 of 4

Ok “

driver, JOHN DOE, Petitioners, DAMIAN LABEAUD, SABRINA RANDOLPH AND
JAMARA LEWIS, suffered severe and disabling injuries and are entitled to recover such
damages as are reasonable in the premises.

VI.

Upon information and belief, the unknown driver, JOHN DOE, fled the scene and is
unknowable and unable to be located. At all relevant times, THE HERTZ CORPORATION
AND/OR HERTZ VEHICLES LLC provided a self-insured policy of un-insured/under-
insured motorist coverage on the vehicle owned by THE HERTZ CORPORATION AND/OR
HERTZ VEHICLES LLC and operated by ULES LABEAUD on the date of this accident, and
said policy provided coverage for the type of loss sued upon herein, thus rendering the
defendants, THE HERTZ CORPORATION AND/OR HERTZ VEHICLES LLC, liable unto

Petitioners.

WHEREFORE, Petitioners pray that defendants be duly cited and served with a copy of
this Petition and, after all due proceedings are had, there be a judgment rendered herein in favor
of Petitioners and against the defendants, THE HERTZ CORPORATION (in its capacity as a
self-insured un-insured/under-insured motorist carrier) AND HERTZ VEHICLES LLC
(in its capacity as a self-insured un-insured/under-insured motorist carrier), in amounts as
are reasonable in the premises, including but not limited to, past physical pain and suffering,
future physical pain and suffering, past mental pain and suffering, future mental pain and
suffering, past, present, and future medical expenses, loss of past and future earnings, loss of
future earning capacity, permanent disability of the body, past and future loss of enjoyment of
life, loss of consortium, and penalties and attorneys” fees, together with legal interest thereon
from date of judicial demand, until paid, and for all costs of these proceedings.

Petitioners further pray for a trial by jury and for all general and equitable relief as the

Court deems fit,

no
 

Case 2:18-cv-02472-WBV-DMD Document 103-10 Filed 02/11/19 Page 4 of 4

i by 4

Respectfully submitted,

LAW OFFICES OF EDWARD J. WOMAC, JR.
& ASSOCIATES, LLC

\
EDWARD J. W C, JR. #02195
JONATHAN R. OWE #31854
3501 Canal Street
New Orleans, LA 70119
Telephone No, (504) 486-9999

Facsimile No. (504) 488-4178
jmarlowe@edwardwomac.com

 

PLEASE SERVE:

THE HERTZ CORPORATION

(in its capacity as a self-insured un-insured/under-insured motorist carrier)
Through Its Agent for Service of Process

C T Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816

HERTZ VEHICLES LLC

(in its capacity as a self-insured un-insured/under-insured motorist carrier)
Through Its Agent for Service of Process

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, Louisiana 70816
